      Case 3:19-cv-00950-CCC-MA Document 24 Filed 09/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUWA DZEESHAUGH EVANS-                  :   CIVIL ACTION NO. 3:19-CV-950
SALTER,                                    :
                                           :   (Judge Conner)
                   Plaintiff               :
                                           :
             v.                            :
                                           :
JOHN WETZEL, et al.,                       :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 30th day of September, 2020, upon consideration of the

complaint, the motion to dismiss of the defendants, and plaintiff’s failure to respond

thereto, it is hereby ORDERED that:

      1.     The motion to dismiss (Doc. 16) is GRANTED.

      2.     The complaint (Doc. 1) is DISMISSED without prejudice.

      3.     Plaintiff is granted 30 days from the date of this order to file an
             amended complaint to cure the deficiencies identified in the court’s
             memorandum opinion. Any amended pleading filed pursuant to this
             paragraph shall be filed to the same docket number as the instant
             action, shall be entitled “First Amended Complaint,” and shall be
             complete in all respects. It shall be a new pleading that stands by itself
             as an adequate complaint under the Federal Rules of Civil Procedure,
             without reference to the complaint (Doc. 1) hereinabove dismissed.
             Failure to timely file a proposed amended complaint will result in the
             dismissal of this action without further notice of court.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
